Citation Nr: 0527095	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  95-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected headaches, currently evaluated as 
noncompensable.  

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected cervical spine disability.  




REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from January 1976 to August 
1986.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a February 1992 rating decision of 
the RO.  

In May 1995, the Board, in pertinent part, granted service 
connection for headaches and a cervical spine disability.  

The RO subsequently assigned noncompensable ratings for each 
of these disabilities, and the veteran timely perfected an 
appeal, claiming that he was entitled to compensable ratings.  

In April 1997, the Board assigned a 10 percent rating for the 
service-connected cervical spine disability and denied a 
compensable rating for the service-connected headaches.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  

While his claims were pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication.  In a December 1998 Order, the Court granted 
the Joint Motion.  The case then was returned to the Board.  

The Board remanded the case to the RO in July 1999 for 
additional development of the record pursuant to the December 
1998 Order of the Court.  

In November 2003, the Board again remanded the issues on 
appeal to the RO for further evidentiary development and 
other action.  

The Board notes that also on appeal was the issue of an 
increased rating for the service-connected left ankle 
disability.  In November 2003, the Board dismissed that 
appeal.  

In March 2005, the veteran's attorney requested additional 
time in which to review the record and submit evidence and 
argument on the veteran's behalf.  On May 18, 2005, the 
undersigned Veterans Law Judge granted the motion pursuant to 
the provisions of 38 C.F.R. § 20.1304(b), and the Board 
suspended review of the case until July 18, 2005.  

The Board observes that in June 1993, the veteran had 
requested a hearing before a Hearing Officer at the RO.  A 
hearing was set for February 1996, but the veteran could not 
attend and indicated that he did not wish that the hearing be 
rescheduled.  



FINDINGS OF FACT

1.  Prior to April 2000, the service-connected headaches were 
not shown to have been productive of characteristic 
prostrating attack.  

2.  Beginning in April 2000, the service-connected headaches 
is shown to have been productive of a disability picture that 
more nearly approximates that of having no more than one 
prostrating attack a month.  

3.  Prior to June 2001, the cervical spine disability was 
shown to have been manifested by no more than a slight 
functional limitation due to pain.  

5.  Beginning in June 2001, the service-connected cervical 
spine disability was shown to have productive of a level of 
impairment that more nearly approximated that of moderate 
functional loss due to pain.  

6.  The service-connected cervical spine disability currently 
is not shown to be manifested by actual restriction of 
forward flexion to 15 degrees or less, favorable ankylosis or 
intervertebral disc syndrome productive of incapacitating 
episodes.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected headaches were not met prior to 
April 2000.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.31, 4.124a including Diagnostic Code 
8100 (2004); Fenderson, infra.  

2.  The criteria for the assignment of a 30 percent rating, 
but not higher for the service-connected headaches were met 
beginning in April 2000.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a including 
Diagnostic Code 8100 (2004); Fenderson, infra.  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected cervical spine 
disability were not met prior to June 2001.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5290 (2002); Fenderson, infra.  

4.  The criteria for the assignment of a rating of 20 percent 
for the service-connected cervical spine disability were met 
beginning in June 2001.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a including 
Diagnostic Code 5290 (2002); Fenderson, infra.  

5.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected cervical spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 
5290 (2002), Diagnostic Codes 5235-5242 (2004); Fenderson, 
infra.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting hearing testimony.  The 
veteran elected to forego his right to a hearing.  

Further, by the July 1992 and August 1995 Statements of the 
Case; the August 2001, June 2002, and May 2004 letters; and 
the November 2002 and December 2004 Supplemental Statements 
of the Case, he and his representative have been notified of 
the evidence needed to establish the benefits sought.  

The veteran has been advised via the letters and December 
2004 Supplemental Statement of the Case regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran in this regard has been afforded several VA and 
fee-basis medical examinations related to his claims, and the 
specified private medical records have been assembled.  

Consequently, the Board concludes that VA's statutory duties 
notify and assist the veteran have been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

A.  Headaches

With regard to the veteran's headaches, the VA examination in 
December 1992 noted a diagnosis of headaches, mixed, vascular 
and tension type.  Both general and neurological examinations 
were normal.  His mentation and speech were adequate.  The 
cranial nerves were intact.  His motor function, sensation 
and reflexes were normal.  

On April 2000 neurological examination, the veteran 
complained of having constant headaches that were often 
severe enough to impact his ability to work.  This occurred 
at least one a month, according to the veteran.  The veteran 
also noted pain in the back of the neck.  

The neurological examination report reflected that the 
cranial nerves, deep tendon reflexes and gait were all within 
normal limits.  

The diagnosis was that of right auriculotemporal neuralgia; 
right occipital neuralgia; right lateral cervical myofascial 
pain syndrome; chronic multiple myofascial pain 
syndrome/neuralgia, with trigger tender points at C-3 spine, 
and chronic headaches.  

The examiner commented that, due to the frequency and 
prostrating nature and severity of the headaches, he was 
prevented from focusing/concentrating, with things appearing 
blurred and sounds magnified.  The veteran's headaches were 
deemed to be productive of severe economic inadaptability.  

The examiner provided an addendum in August 2000 to the April 
2000 examination report.  The addendum reiterated the 
findings in the April 2000 examination.  In particular, the 
doctor opined that the frequency and prostrating nature of 
the headaches "produce[d] severe economic inadaptability" 
with the record documenting a lot of time lost from work as a 
result of the headache problem.  

The veteran was afforded another VA examination on a fee 
basis with accompanying x-ray studies in August 2002.  The 
veteran reported that his symptoms had increased in 
frequency, intensity and duration over the past years.  

The veteran asserted that his headaches were manifested by 
severe pain in his forehead, burning at the back of the neck, 
blurred vision, photophobia and confusion.  The veteran 
insisted that the headache attacks occurred on average 
approximately once or twice a month.  The veteran used 
Oxycodone and Percocet for the headaches.  

The diagnosis was that of cervical spine strain with residual 
decreased range of motion with pain; mixed tension/vascular 
headaches.  

Of particular note, and in contrast to the April 2000 
examination report, the examiner indicated that the veteran's 
medical state had no effect on any job or employment and that 
he was able to function in an occupational setting based upon 
clinical examination findings.  

A January 2004 private medical notation revealed that the 
veteran reported having significant improvement of headaches 
with Elavil.  The diagnosis was that of headaches, 
significantly improved with Elavil, continue current 
treatment.  

An April 2004 private examination report revealed a diagnosis 
of headaches and indicated that Elavil was providing 
"excellent" relief.  The excellent results were again noted 
with Elavil in August 2004.  

On September 2004 VA neurologic examination, the veteran 
reported a "bad headaches" approximately once a month.  
During episodes, he had photophobia and hypersensitive 
hearing, and was overwhelmed by smells.  He experienced 
nausea but no vomiting.  He used analgesics to ease symptoms.  

The veteran reported that he had not worked in four years due 
to low back problems.  He also complained of arthritis of the 
neck and occasional tingling and paresthesias into the left 
hand.  He had sciatica in both legs.  

The examiner noted that, because the veteran had not worked 
in four years, he did not miss any work due to headaches.  
The veteran estimated, however, that had he been working, he 
would have missed approximately one day a month.  

On objective examination, the veteran was said to be alert 
and oriented.  He exhibited mild anxiety but no symptoms of 
depression or psychosis.  The veteran's speech was not 
slurred.  The cerebellum showed good rapid alternating 
movements.  There was no ataxia and no tremor.  The examiner 
assessment was that of migraine headaches.  

In November 2004, the RO received a handwritten note from the 
veteran's general practitioner who indicated that he had 
never ordered hospitalization or provided treatment for 
migraines.  


B.  Cervical Spine

On January 1992 VA medical examination, the examiner 
diagnosed a history of a remote neck injury without sequelae.  
The December 1992 x-ray studies showed a straightening of the 
normal lordotic curve.  The cervical spine looked otherwise 
unremarkable.  

A December 1992 VA examination of the cervical spine revealed 
cervical spine range of motion of 25 degrees of extension to 
35 degrees of flexion.  There was 90 degrees of rotation to 
the right and left.  The veteran had no tenderness, and a 
neurological examination of the upper extremities was intact.  
The diagnosis was that of chronic cervical pain.  

A March 1996 statement from the veteran's employer reflected 
concerns that his leg/calf/ankle disabilities might have 
rendered him unfit for continued employment as a commercial 
truck driver.  

An April 1996 x-ray study of the cervical spine reflected an 
essentially normal cervical spine except for the small ribs.  

On an April 2000 examination, the examiner noted that the 
range of motion of the veteran's cervical spine was full, 
with the exception of some mild pain in the back of the neck.  
There were no weakened movements, excess fatigability or 
incoordination on movement noted.  The examiner provided an 
addendum in August 2000 to the April 2000 examination report.  
The addendum reiterated the findings in the April 2000 
examination.  

On orthopedic examination in April 2000, the veteran's chief 
complaints included those of neck pain.  

The examination showed that the cervical spine was normal 
with the exception of left lateral bending that was limited 
by discomfort.  The mildly decreased range of motion of the 
neck indicated by 60 degrees of flexion, 50 degrees of 
extension, 30 degrees of lateral flexion, 40 degrees of left 
lateral flexion, right rotation of 80 degrees and left 
rotation of 80 degrees.  

The x-ray studies of the neck were reviewed and found to be 
normal.  The disc spaces were well maintained and there was 
no evidence of posterior osteophyte formation.  The 
impression was that of insufficient physical findings to make 
a diagnosis of neck strain.  

The neurological examination showed that both upper and lower 
extremities as to motor function, sensory and reflexes were 
within normal limits.  There was no muscle atrophy.  There 
were insufficient physical findings to make a diagnosis of 
neck strain.  

The examiner thereafter provided an addendum in July 2000 to 
the April 2000 examination report.  The examiner noted that, 
while the veteran did have pain in the neck, it was not 
severe enough to cause any disability or impairment in the 
veteran's function.  In addition, the examiner noted that the 
veteran's subjective complaints of pain were not supported by 
objective findings.  

A June 2001 private treatment report reflected subjective 
complaints of cervical spine pain with right arm and hand 
radiculopathy, numbness and tingling.  The examiner noted 
tight tender nodules and taut bands in the cervical spine 
paraspinal musculature. There was left-sided nerve root 
compression.  

The physician noted that a June 2001 x-ray study of the 
cervical spine revealed moderate degenerative changes 
throughout the cervical spine with spurring at C2-7 and 
decreased disc spaces.  There was mild right rotatory 
scoliosis apexed at C5.  A cervical spine magnetic resonance 
imaging (MRI) revealed disc bulging and degenerative 
spondylosis at C5-6 and C6-7.  

The physician diagnosed degenerative joint disease/disc 
disease of the cervical spine with disc bulging causing arm 
radiculopathy, glenoid labrum tear of the right shoulder, 
ganglionic cyst of the triceps and hypertension.  

The physician opined that the veteran was unable to work in 
any capacity because any activity tended to aggravate his 
complaints.  The veteran's longstanding musculoskeletal 
complaints were complicated by uncontrolled hypertension 
rendered him disabled from any type of work, and his 
condition was not expectd to change in the upcoming year.  

The veteran was afforded another VA examination on fee basis 
with accompanying x-ray studies in August 2002.  The veteran 
reported that his symptoms had increased in frequency, 
intensity and duration over the past years.  He asserted that 
he had limited motion of the cervical spine with pain and 
burning.  

The physical examination revealed a well-developed and well-
nourished male in no acute distress.  He was alert and 
oriented times three.  The neck was within normal limits and 
supple.  No jugular venous distention, carotid bruits or 
cervical lymphadenopathy was noted.  Clinically, he was 
euthyroid.  

The cervical spine examination revealed complaints of the 
radiation of pain on movement.  There was no evidence of 
muscle spasm or tenderness noted.  There were no signs of 
radiculopathy present; subjectively, the veteran complained 
of radiculopathy symptoms.  

The veteran's range of motion of the cervical spine was noted 
to be reduced.  The range of motion was limited by pain.  
There was no ankylosis of the spine.  His flexion and 
extension of cervical spine were within normal limits.  

The veteran's right and left lateral movement was limited to 
20 degrees with 40 degrees being normal; and the right and 
left rotation was limited to 60 degrees, with 80 degrees 
being normal.  The cervical spine x-ray studies showed a 
normal cervical spine.  

The diagnosis was that of cervical spine strain with residual 
decreased range of motion with pain; mixed tension/vascular 
headaches.  

An October 2003 private medical notation revealed possible 
spur formations at C2-7 a possible disc bulge and 
degenerative spondylosis at C5-6 and C6-7.  

On September 2004 VA spine examination, the veteran 
complained of having cervical spine pain and stiffness.  His 
neck pain was present approximately seven days a month.  

Further, the veteran reported that pain on rare occasions 
radiated down the arms and into some of the fingers.  He 
noted crepitus with movements, especially neck rotation.  The 
flare-ups occurred twice a year when pain was more severe.  
The veteran indicated that he was unemployed but was able to 
perform the activities of daily living.  

An examination of the neck was noted to be normal.  There was 
no objective sign of neck tenderness, and there was full 
range of motion of the shoulders.  There was no sensory 
deficit of the upper extremities.  His grip strength was 
normal, bilaterally.  

The veteran could flex the neck and touch the chin to the 
chest normally.  He could extend the neck backwards to 30 
degrees with only minimal subjective discomfort and could 
bend the neck laterally to 45 degrees with no discomfort.  

The veteran noted some crepitus through a full range of 
motion of the neck.  The veteran had no incapacitating 
episodes in the past several years.  He had never been 
ordered to bed by a physician.  He wore a neck collar.  

The examiner noted that x-ray studies in the past all 
revealed normal results.  The examiner diagnosed cervical 
strain with residuals.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


A.  Headaches

The veteran's service-connected headaches have been rated at 
a noncompensable level by the RO under the provisions of 
Diagnostic Code 8100.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  

Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  

A 10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A no percent rating is for application with less 
frequent attacks.  Id.  

Until April 2000, the service-connected headaches are not 
shown to have caused any serious symptomatology.  Prostrating 
attacks due to the service-connected headaches were not 
documented.  

Thus, a compensable evaluation is not warranted until that 
time.  Id.; see also 38 C.F.R. § 4.31 (in every instance in 
which the rating schedule does not provide a no percent 
evaluation for a diagnostic code, a no percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met); Fenderson, supra. 

In April 2000, the veteran first reported having had at least 
one prostrating attack a month.  The examiner indicated that 
the service-connected headaches were productive of severe 
econ inadaptability, apparently based on statements made by 
the veteran.  

Indeed, the only evidence from an employer reflected hardship 
due to lower extremity disabilities, and during one 
examination, the veteran indicated that he could not work due 
to low back problems.  

Based on the lack of evidence of any effect on employment due 
to very frequent prostrating attacks, a VA examiner found in 
August 2002 that headaches had no impact on the veteran's 
employment.  

As such, the Board cannot find a basis in the record to 
support the April 2000 examiner's finding regarding the 
impact of headaches on the veteran's employment.  

However, the Board does find that the veteran is shown to 
have begun suffering from a service-connected disability 
picture that more nearly approximated that of one prostrating 
headaches a month beginning in April 2000.  Under such 
circumstances, a 30 percent evaluation is shown to be 
warranted beginning in April 2000.  

Significantly, beginning in January 2004, the evidence 
reflects excellent results with Elavil.  Indeed, the veteran 
himself reported having improvement with Elavil.  Similar 
findings were made until August 2004.  On September 2004 VA 
medical examination, the veteran claimed that had he been 
working, he would have missed approximately one day a month 
due to a "bad headache."  

Hence, given the recorded findings since April 2000, the 
Board finds that currently a rating in excess of 30 percent 
would not be for application in this case.  


B.  Cervical spine

The veteran's service-connected cervical spine disability has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5290.  38 C.F.R. § 4.71a 
(2002).  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective on September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5242 (2004).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  

Under the former Diagnostic Code 5290, slight limitation of 
motion of the cervical spine is rated as 10 percent 
disabling; moderate limitation of motion is rated as 20 
percent disabling; severe limitation of motion of the 
cervical spine is rated as 30 percent disabling.  Id.  

Although the veteran has complained of having cervical spine 
pain over the course of this appeal, any related limitation 
of motion or functional loss due to pain was not shown to be 
more than slight in connection with the VA examinations 
performed in 1992 and 2000.  

Indeed, during the latter, the veteran's complaints regarding 
the cervical spine were found not to be corroborated by 
objective findings.  The x-ray studies of the cervical spine 
were essentially normal.  

As such, a rating higher than 10 percent is not shown to have 
been warranted under the old criteria based on this medical 
evidence.   

However, in June 2001, the findings revealed on MRI included 
those of decreased disc spaces, disc bulging and degenerative 
spondylosis at C5-6 and C6-7.  The examiner diagnosed 
degenerative joint/disc disease of the cervical spine.  

Then, in August 2001, the veteran exhibited cervical spine 
symptomatology that for the first time was consistent with a 
functional loss due to pain that more nearly approximate 
impairment of a moderate degree.  

The veteran reported having flare-ups only twice a year but 
denied incapacitating episodes in the past several years.  As 
such, the Board finds that no more than a 20 percent 
evaluation is for application beginning in June 2001.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

The criteria for the evaluation of intervertebral disc 
syndrome have been amended twice during the course of this 
appeal.  The original provisions apply prior to September 23, 
2002.  Subsequent provisions were in effect between September 
23, 2002 and September 25, 2003.  The current provisions 
became effective September 26, 2003.  

The veteran in this case cannot benefit from an increased 
evaluation under any of the versions of the regulations 
dealing with intervertebral disc syndrome because such 
disability has not been diagnosed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (from September 23, 2002 to 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004) (effective September 26, 2003).  

Effective on September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 10 percent evaluation is warranted with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004) (effective 
from September 26, 2003).  

The Board notes that the rating of service-connected 
lumbosacral strain now corresponds to Diagnostic Code 5237.  

Clearly, the service-connected cervical spine disability 
currently is not shown to have risen to the level of 
disablement warranting a rating higher than 20 percent in 
accordance with the new criteria.  

Although range of motion is somewhat limited by discomfort, 
his actual range of motion measurements do not reflect a 
level of impairment for a higher evaluation.  

Accordingly, beginning in June 2001, the Board finds that an 
increased rating of 20 percent, but not higher for the 
service-connected cervical spine disability may be applied 
with the consideration of the provisions of 38 C.F.R. § 4.7.  



ORDER

A 30 percent rating, but not higher for the service-connected 
headaches beginning in April 2000 is granted, subject to the 
regulations governing the disbursement of VA monetary 
benefits.  

A 20 percent rating, but not higher for the service-connected 
cervical spine disability beginning in June 2001 is granted, 
subject to the regulations governing the disbursement of VA 
monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


